UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-6194


KEYON RIDDICK,

                 Plaintiff – Appellant,

          v.

HERLOCK, Mr. Director of Security; JO HONG, Correctional
Officer; FAUX, Mr. Correctional Officer,

                 Defendants – Appellees,

          and

CHAN, Correctional Officer; JUSTICE, Correctional Officer;
WITTAKER, Correctional Officer/Sergeant; RAY, Correctional
Officer; MAILS, Correctional Officer/Sergeant,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:12-cv-01240-TSE-TRJ)


Submitted:   November 14, 2013               Decided:   December 4, 2013


Before MOTZ and     AGEE,   Circuit   Judges,    and    HAMILTON,   Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.
Keyon Riddick, Appellant Pro Se. Alexander Francuzenko, Lee
Brinson Warren, COOK CRAIG & FRANCUZENKO, PLLC, Fairfax,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Keyon Riddick appeals the district court’s August 23,

2013 order      dismissing     his       42    U.S.C.   §   1983    (2006)    complaint

without prejudice for failure to comply with an order directing

that he file an affidavit as to his exhaustion of administrative

remedies.       The district court dismissed the action on January

25, 2013, for failure to submit an affidavit of exhaustion.                           On

July 3, 2013, we remanded this case to the district court for

the limited purpose of determining whether Riddick had placed

his exhaustion affidavit in the prison mailing system.

            In response to our remand, the district court ordered

Riddick   to    fill   out     a    new       exhaustion    affidavit      rather    than

determining     whether      his    original       affidavit     was      timely   filed.

When the district court’s order was returned because Riddick had

been relocated to another prison, the district court dismissed

the case without prejudice on the ground that Riddick had failed

to keep the court apprised of his current address. ∗                       In so doing,

the district court acted beyond the scope of our limited remand.

“[W]hen this court remands for further proceedings, a district

court must, except in rare circumstances, implement both the

letter    and   spirit    of       the    mandate,      taking     into    account   our


     ∗
       We note that Riddick has now updated the district court
with his current address, but has not moved to reopen the case.



                                               3
opinion and the circumstances it embraces.”              United States v.

Bell, 5 F.3d 64, 66 (4th Cir. 1993) (quoting United States v.

Bell, 988 F.2d 247, 251 (1st Cir. 1993)) (internal quotations

and alterations omitted).          Because the district court exceeded

the scope of our remand, we return the case to the district

court for the limited purpose of permitting the district court

to make a factual determination as to whether Riddick timely

placed his exhaustion affidavit in the prison mailing system.

The record, as supplemented by the district court’s findings,

will then be returned to this court for further review.

           Accordingly, we vacate the district court’s August 23,

2013   order   dismissing    Riddick’s     case,   reinstate   the   district

court’s   January   25,     2013   order   pending   further   review,   and

remand for the limited purpose outlined above.

                                                      VACATED AND REMANDED




                                      4